DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Claims 1-7, 9, and 11-16 stand rejected under Section 102 over Sun.  Claims 1-3, 5, 7, 9, 11, 12, 14, 16, 28, and 29 stand rejected under Section 102(a)(2) over Hyun.  Claims 6-10, 13, 15, 17, and 30 stand rejected under Section 103.  Claims 3-6 and 13 stand rejected under Section 112(b). Claims 5, 6, and 13 stand objected to for informalities.  The drawings and specification stand objected to.  Claims 18-27 were previously canceled. 
Applicants amended claims 1, 3, 5, 7, 9, 14, and 17, and canceled claims 2, 11-13, and 28-30.  Applicants provided amendments to the specification and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  The Office requested that applicants re-file the substitute specifications, labeling them as “Clean Version” and “Marked-up Version”, which applicants did on August 4, 2022.
Claim objections: Applicants’ amendments address the previously noted claim objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 rejections: Applicants’ amendments overcome the previously noted Section 102 rejections over Sun and Hyun.  These rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously noted prior art to render obvious the claims.  For these reasons, claims 1, 3-10, and 14-17 are allowed.
Note: A few informalities were introduced with the amendments, which are addressed in the Examiner’s Amendment section, below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Jisun Choi, on Wednesday, August 3, 2022.
The application has been amended as follows: 
Claim 1, line 18: Change “overlap” to “overlapping”.
Claim 1, line 27: Change “include” to “including”.
Claim 1, line 32: Change “is” to “being”.
Claim 1, line 35: After “zone,” add “ respectively,”.
Claim 1, line 42: Change “is” to “being”.
Claim 1, line 45: Before “there”, add “and ”.
Claim 3, line 4: Change “is” to “being”.
Claim 5, line 4: Change “is” to “being”.
Claim 14, lines 6-12: Replace these lines with:
the two first light emitting layers are respectively arranged in an ith row and a (j+2)th column, and an (i+2)th row and a jth column, the two second light emitting layers are respectively arranged in the ith row and the jth column, and the (i+2)th row and the (j+2)th column, and the four third light emitting layers are respectively arranged in an (i+1)th row and a (j+1)th column, the (i+1)th row and a (j+3)th column, an (i+3)th row and the (j+1)th column, and the (i+3)th row and the (j+3)th column, where i and j are integers greater than zero.

Claim 15, line 7: Change “the first” to “first”.
Claim 17, line 9: Change “the first plurality” to “a plurality”.
Claim 17, line 11: Change “the second plurality” to “a plurality”.
Claim 17, line 13: Change “the third plurality” to “a plurality”.
Claim 17, line 25: Change “include” to “including”.
Claim 17, line 32: Change “overlap” to “overlapping”.
Claim 17, line 36: Change “is” to “being”.
Claim 17, line 39: After “zone,” add “ respectively,”.
Claim 17, line 46: Change “is” to “being”.
Claim 17, line 49: Before “there”, add “and ”.

Reasons for Allowance
Claims 1, 3-10, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Sun, U.S. Pat. Pub. No. 2019/0237518, which discloses all the prior art limitations except for the requirement that the first and second light emitting layers at least partly contact the third light emitting layer while having an interval in the first and second directions between the first and second light emitting layers.  Because this is not found in the prior art, claims 1 and 17 are allowable.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the first light emitting layer and the second light emitting layer both at least partly contact with the third light emitting layer, and there is an interval in both the first direction and the second direction between each second light emitting layer and the adjacent first light emitting layer”, in combination with the remaining limitations of the claim.
With regard to claims 3-10 and 14-16: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “wherein the first light emitting layer and the second light emitting layer both at least partly contact with the third light emitting layer, and there is an interval in both the first direction and the second direction between each second light emitting layer and the adjacent first light emitting layer”, in combination with the remaining limitations of the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Victoria K. Hall/Primary Examiner, Art Unit 2897